Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because the phrases “The present relates to” and “the present disclosure describes” can be implied.  Correction is required.  See MPEP § 608.01(b).
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11, 14, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 14, 19 recite the limitation "the one or more driving surfaces".  There is insufficient antecedent basis for this limitation in the claim.
*  The lack of antecedent basis causes the limitation(s) in the claims indefinite.  Therefore, the claims have not been further examined on the merits.
Claim 18 recites the phrase “elevating the device body and the one or more drive systems from the uncured concrete slab and changing a direction of travel of the concrete texturing device”.  It is vague and indefinite as to how the operation is performed since nothing in the claim appears to perform the elevating and changing direction function(s).

With respect to claim 19 it is vague and indefinite as to how the “one or more opposing driving surfaces at an angle” elevates the device body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munoz US 6,022,171.  Munoz discloses a concrete finishing machine (20) comprising:
A device body (22) having one or more drive systems (26a-c) extending therefrom and 
configured to propel the device body through wet concrete.  Fig. 1.
An articulating arm (32) extending from a 1st end of the device body.  Col. 4, lns. 35-60.
A texturing structure (80) attached to an opposite end of the articulating arm (32).

Claim(s) 1, 2, 7-10, 12, 13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. US 4,789,265.  Wilson et al. disclose a concrete texturing device comprising:

A device body (31-33).
At least one drive wheel (50, 511) configured to propel the device body through a 
paving material being applied to the concrete surface.  See Fig. 3. 
A pair of articulating arm assemblies (59) extending from opposing ends of device body.
A pair of texturing structures (76/79) connected to a respective articulating arm and 
configured to be raised and lowered into the paving material by said respective
articulating arm.  Figs. 4, 6; Col. 4,ln. 1-Col. 6, ln. 9.

7. 	Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somero et al. US 2002/0192026 disclose a concrete finishing apparatus (310) configured to drive on uncured concrete via crawler tracks (316), see Fig. 13.  The apparatus comprising:
A device body (312).  [0072-79].
1st and 2nd articulating arms (338) extending from opposing ends of said device body.
1st and 2nd texturing structures (314a,b) attached to said 1st and 2nd articulating arms.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. 	Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somero et al. US 2002/0192026 in view of Smith US 2004/0247390.
Somero et al. US 2002/0192026 disclose a concrete finishing apparatus (310) configured to drive on uncured concrete via crawler tracks (316), but do not disclose decorative or patterned crawler tracks.  However, Smith teaches a concrete stamping device comprising a crawler track (70) having an embossing pattern (75).  Figs. 3-5; [0031, 0036].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tracked concrete finishing apparatus of Somero et al. with patterned tracks as taught by Smith in order to add a decorative pattern to the finishing concrete.

Allowable Subject Matter
11. 	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				8/13/2002